DETAILED ACTION
1.	This is the first office action regarding application number 16/324352, filed on February 08, 2019, which is a 371 of PCT/JP2017/026886, filed on July 25, 2017, which claims benefit of JP2016-160336, filed on August 18, 2016. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on August 18, 2016. It is noted, however, that applicant has not filed a certified copy of the English translation of JP2016-160336 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:  Paragraph [68] recites "the control unit 36 controls the wire feed apparatus 2." The corresponding Fig. 6A recites control unit as element 25. It is not clear if the applicant is referring to unit 36 or 25 in this paragraph.    
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sensor unit” in claim  1 (Paragraph [26, 34-36] of the current application defines sensor unit as acceleration sensor or temperature sensor)
“notification unit” in claim 1, 9, 11 (Paragraph [23, 55, 68, 73] of the current application defines notification unit as display unit, speaker, or LED lamp.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Under broadest reasonable interpretation the term “power supply apparatus” in claims 8 and 12 is interpreted as any device that can supply electric 
Under broadest reasonable interpretation the term "at a predetermined position" in claims 1, 9, and 11 is interpreted as any position. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 9 and 10 are rejected under 35 U.S.C. 102 as anticipated by Hung et al. , US 20130264315 (hereafter Hung et al.), because  Hung et al. was patented or described in a printed publication US 20130264315  before the effective filing date of the claimed invention. 
Regarding claim 1, Hung et al. teaches
“A heat processing torch, comprising” ( Abstract, welding torch)
“ a sensor unit configured to detect a temperature at a predetermined position of the heat processing torch” (Abstract, Fig. 1 teaches “temperature sensing system” as the sensor unit)
“and a notification unit configured to report information and give notification of the temperature detected by the sensor unit.” (Fig. 1 and Fig. 2 teaches display 48 as the notification unit)

    PNG
    media_image1.png
    451
    660
    media_image1.png
    Greyscale

Fig. 1 of Hung et al. teaches torch 14 and power supply 12
Regarding claim 2, Hung et al. teaches 
“wherein the notification unit includes a display device to display the temperature detected by the sensor unit.” ( The cited element “to display the temperature detected by the sensor unit” shows intended use of the display device. Paragraph [5] teaches “The welding power source also includes a temperature sensing system integral with a welding torch. The temperature sensing system includes a temperature probe adapted to sense a temperature of a workpiece and a display adapted to display the sensed temperature of the workpiece.”)
Regarding claim 4, Hung et al. teaches 
“The heat processing torch according to claim 1 further comprising a torch body, wherein the predetermined position is at a base end portion of the torch body.” (Annotated Fig. 2 and paragraph [25] teaches torch body 14 and location of the temperature sensor unit 50. “the temperature probe 50 may be coupled to the welding torch 54 in a variety of other locations.”)

    PNG
    media_image2.png
    438
    655
    media_image2.png
    Greyscale

Fig. 2 of Hung et al. showing location of display unit 48 and temperature probe 50
Regarding claim 6, Hung et al. teaches
“The heat processing torch according to claim 1 wherein the sensor unit includes a thermistor.” (Claims 9 and 12)
Regarding claim 7, Hung et al. teaches
“The heat processing torch according to claim 1 wherein welding is performed using heat from an arc.” ( This is a process claim and does not define the structure. Paragraph [4] teaches “a welding torch adapted to be utilized in a 
Regarding claim 8, Hung et al. teaches
“A heat processing system, comprising:” (Abstract teaches welding system)
“a heat processing torch according to claim 1;” ( similar scope to claim 1 and therefore rejected under the same argument)
“and a power supply apparatus configured to supply electric power to the heat processing torch.” (Fig. 1 and paragraph [5] teaches welding power source )
Regarding claim 9, Hung et al. teaches
“A power supply apparatus that supplies electric power to a heat processing torch” (similar scope to claim 8 and therefore rejected under the same argument)
“ provided with a sensor for detecting a temperature at a predetermined position of the heat processing torch”  (similar scope to claim 1 and therefore rejected under the same argument)
 “the power supply apparatus comprising: a notification unit configured to give notification of the temperature detected using the sensor.” (Fig. 1 and paragraph [21] teaches “in some embodiments, when the temperature sensing system 46 acquires such data regarding the temperature of the workpiece 28, this 
Regarding claim 10, Hung et al. teaches
“A heat processing system, comprising: “ (Abstract teaches welding system)
“the heat processing torch.” (Abstract, welding torch)
 “a power supply apparatus according to claim 9” (similar scope to claim 9 and therefore rejected under the same argument)
Claims 11 and 12 are rejected under 35 U.S.C. 102 as anticipated by  Soo et al., KR 101552945 (hereafter Soo et al.), because  Soo et al. was patented or described in a printed publication KR 101552945 before the effective filing date of the claimed invention. 
Regarding claim 11, Soo et al. teaches a multifunctional welding apparatus with a wire feeder. Soo et al. teaches,
“A wire feed apparatus” (Abstract; Fig. 3- wire feeder 3)
“that feeds a wire electrode to a heat processing torch provided with a sensor for detecting a temperature at a predetermined position of the heat processing torch,” (This claim recites intended use of wire feed. Heat processing 
“the wire feed apparatus comprising: a notification unit configured to give notification of the temperature detected using the sensor.” (The claimed element recites intended use of notification unit. The sensor is not part of the wire feed apparatus. The notification unit under broadest reasonable interpretation is interpreted as being able to receive and display any signal.  Fig. 3 and Abstract teaches “a display part to receive and display a display signal of the control unit”. The display part is on the wire feeder as shown in Fig. 3. )
Regarding claim 12, Soo et al. teaches
“A heat processing system, comprising:”  (Abstract teaches welding apparatus)
“the heat processing torch;” (Abstract teaches welding torch)
“and a power supply apparatus that supplies electric power to the heat processing torch.” (Page 2, paragraph 4 of the attached machine translation teaches welding apparatus has a power source)
 “a wire feed apparatus according to claim 11;” (similar scope to claim 11 and therefore rejected under the same argument)

    PNG
    media_image3.png
    451
    437
    media_image3.png
    Greyscale

Fig. 3 of Soo et al. teaches a display unit in wire feed apparatus. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. as applied to claim 1 above, and further in view of Becker et al., US 20150194072 (hereafter Becker et al.).
Regarding claim 3,
Claim 1 is rejected as anticipated by Hung et al. as discussed above. 
Hung et al. teaches a heat processing torch with a temperature sensor and a display unit. However Hung et al. does not anticipate audio notification for the detected temperature. 
Becker teaches a welding system with a torch and sensor units.
Becker et al. teaches
“wherein the notification unit includes a speaker to give audio notification of the temperature detected by the sensor unit”  (Paragraph  [6] of Becker et al. teaches “a method that includes detecting a parameter corresponding to a welding operation using control circuitry. The method also includes determining a 
 Since Becker et al. teaches both display (Fig. 3) and sound (Paragraph [6]) as notification methods included in the welding torch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the audible sound of Becker et al. as a notification method for temperature in the torch system taught by Hung et al. along with or replacing the display unit as it is merely  the selection of functionally equivalent notification units recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Moreover. one of ordinary skill in the art would have been motivated to do so in order to alert the operator of dangerous and out of range operating conditions.
Regarding claim 5, Becker et al. teaches
Claim 1 is rejected as anticipated by Hung et al. as discussed above.
However Hung et al. does not anticipate control substrate on the torch body. 
Becker et al. teaches
“further comprising a control substrate where a circuit that performs control is mountable, wherein the predetermined position is at the control substrate.”  (Under broadest reasonable interpretation control substrate is interpreted as any structure that can support circuitry. Fig. 30 and paragraph [131] teaches that welding torch 14 includes a housing 466 which encloses control circuitry 52 and any other components of welding torch such as temperature sensor. Here housing 466 is taught as control substrate since it supports control circuitry. )

    PNG
    media_image4.png
    372
    524
    media_image4.png
    Greyscale

Fig. 25 of Becker et al. teaches welding torch comprises temperature sensor and display

    PNG
    media_image5.png
    544
    670
    media_image5.png
    Greyscale


Annotated Fig. 30 of Becker et al. teaches a welding torch 14 with torch body, display 62, and housing 466 to hold circuitry and sensors

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of U.S. Patent No. 10010960(hereafter ‘960). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 10 and 12 are met by claims 1 and 7 of ‘964.
Claims  8, 10, 12  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/624664 (hereafter '664) (reference application). Although the claims at 
Claim  8  is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/346674 (hereafter '674) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 8 is met by claim 13 of ‘674.
Claim  8  is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/322277 (hereafter '277) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 8 is met by claim 10 of ‘277.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Mehn et al. , US 20140069899
Zhongjie et al., JP 2014-79804
Enyedy et al., US 20070039934
Chantry, WO 2015128719

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761